Citation Nr: 1621804	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  12-23 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served in the Air Force from June 1976 to October 1976; and in the Army from November 1990 to June 1991, and from April 1995 to October 1995. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In his August 2012 substantive appeal and subsequent July 2014 Appeal Status Election document, the Veteran requested the opportunity to testify at a videoconference hearing.  The hearing was scheduled for April 2016, and the Veteran was notified in writing in advance of the date, time, and location of his requested hearing.  He did not appear for that hearing and has offered no cause for his failure to appear.  The hearing request therefore is deemed withdrawn.  38 C.F.R. § 20.702(d) (2015).

The claim for service connection for PTSD has been recharacterized.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The claim for PTSD has therefore been expanded to encompass any acquired psychiatric disorder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for PTSD and contends that his disability for PTSD is directly related to military service. 

The Veteran has been provided with VA examinations in December 2009, August 2012, April 2014, and March 2015.  Each examiner has found the Veteran does not fit the criteria for PTSD based on Diagnostic and Statistical Manual of Mental Disorders (DSM).  Instead the Veteran has been diagnosed with several other psychiatric disorders, including unspecified depressive disorder, mild to moderate, in a March 2016 VA examination; anxiety disorder, not otherwise specified, in an August 2012 VA examination; and adjustment disorder with depressive and anxiety symptoms in a December 2009 VA examination.  

The Veteran was also diagnosed with dysthymia, mild to moderate, in July 2011.  This diagnosis has not yet been properly determined to be etiologically related to the Veteran's active service.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the "current disability" requirement for service connection will be met when there is a disability at the time of filing or during the pendency of a claim).

The examiner in March 2015 found the Veteran's diagnosis of unspecified depressive disorder was "not linked to military" but did not provide a rationale as to such a finding.  The August 2012 VA examiner found the Veteran's diagnosis of anxiety disorder was not caused by or related to military service but also did not provide a sufficient rationale as to such a finding, only noting that the opinion was based upon a review of the claims file and examination, as well as the VA's examiner's "training and experience[.]"  The December 2009 VA examiner found the Veteran's adjustment disorder was "more likely than not attributed to [the Veteran's] pending retirement."  However, considering the lack of sufficient rationale in several of the VA examinations as to the etiology of the Veteran's diagnosed psychiatric disorders, the diagnosis of dysthymia during the pendency of the current claim, and the Veteran's indication of in-service stressors, including exposure to the severely injured gory body parts, and low level chemical warfare agents during active service, the Board finds a VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum opinion from the same VA examiner who conducted the March 2015 VA examination to determine whether it is at least as likely as not (50 percent probability or greater), that any currently diagnosed psychiatric disorder, to include unspecified depressive disorder; anxiety disorder not otherwise specified; adjustment disorder with depressive and anxiety symptoms; and dysthymia, either had its onset during the Veteran's active service or is otherwise etiologically related to his active service.  All opinions expressed must be supported by complete rationale.  

2.  If the March 2015 VA examiner is not available, schedule the Veteran for an appropriate VA examination to determine the etiology of any current psychiatric disorder.

(a) Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran suffers from a psychiatric disorder, to include unspecified depressive disorder; anxiety disorder not otherwise specified; adjustment disorder with depressive and anxiety symptoms; and dysthymia, that is related to service.

(b) If PTSD is diagnosed, the examiner should identify the specific stressors upon which the diagnosis is based and whether the Veteran's symptoms are related to the claimed stressor(s). 

(c) If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (50 percent probability or greater) that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's service.

All opinions expressed must be supported by complete rationale.  

3.  Thereafter, readjudicate the Veteran's claim on appeal. If the benefit on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

